—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered February 15, 2000, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*661The defendant’s contention that the evidence was legally insufficient to establish his guilt of criminally negligent homicide is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Krausman, J. P., S. Miller, McGinity and Schmidt, JJ., concur.